DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment   
Applicant's amendments, filed May 12, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed May 12, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 23-25 and 56-57 are amended. Claims 62-64 are newly added.
	Claims 22-25 and 56-64 are pending.
Response to Arguments
Applicant’s arguments, filed May 12, 2022, with respect to the rejections of claims 22 and 57 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Cok (20120309100 A1), as cited in the rejection paragraphs above. As such this action is again non-final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et al. (U.S. Patent Application 20100309100 A1, hereinafter “Cok”).

Regarding Claim 22 (Previously Presented), Cok teaches a display (Cok, Abs., a “display device responsive to a controller”) comprising: 
multiple light emitting elements configured in a passive matrix topology (Cok, FIG. 6, [0062], “pixel groups 60 are each driven independently in a passive-matrix arrangement by the chiplet 20"), wherein an active matrix topology includes, and the passive matrix topology does not include (Cok, FIG. 6, [0062], “First electrodes 12 form horizontal rows and second electrodes 16 form vertical columns, with light-emitting material located between the electrodes 12, 16. Pixels are formed where the rows and columns of electrodes overlap"; i.e., there are no driver cells for the light emitting elements), a respective driver cell for each of the multiple light emitting elements (Cok, FIG. 6, [0076], each “chiplet 20" is connected to a common data and address bus; “parallel signal conductor 30 can include a multi-drop differential signal bus employing a signaling standard such as EIA-485 or EIA-899 [Multipoint LVDS), as known in the communications art"], the common data and address bus [ [0076], “multi-drop differential signal bus"] providing video information to each chiplet in sequence, wherein each chiplet is driven actively (FIGS. 4-6, [0058], “the bi-directional signal drivers 48 can be conveniently located in the chiplets 20, 20A, 20B to reconstitute the pixel-information signal on buss portions 36A and 36B")); 
a backplane (Cok, FIG. 6, [0064] “each chiplet 20 has a substrate that is independent and separate from the display device substrate 10”; the collection of chiplets “distributed over the substrate 10” is construed as a backplane) configured in an active matrix topology including multiple data columns, and multiple row selects (Cok, FIG. 6, [0065] “buss(es) [30, arranged in rows and columns] can supply a variety of signals, including timing signals (e.g. clocks), data signals, select signals”); and 
a set of electrical contacts associated with the active matrix topology and configured to electrically couple the backplane with the multiple light emitting elements (Cok, FIG. 6, [0067], “with one or two rows of connection pads 24 along a long dimension of the chiplet 20”, i.e. connecting to the electrodes 12 and 16).

Regarding Claim 23 (Currently Amended), Cok teaches the display of claim 22, wherein each of the data columns and each of the row selects are directly accessible via one or more edges of the device (Cok, FIG. 6, [0065], “Additional control signals can be routed through the same or separate busses from the controller 40 to the chiplets”; “The buss(es) can supply a variety of signals, including… data signals, select signals”; as shown in FIG. 6 these busses are each accessible via one or more edges of the device).

Regarding Claim 24 (Currently Amended), Cok teaches the display of claim 22, further comprising multiple backplane unit cells (Cok, FIG. 6., [0062] “a plurality of chiplets 20 are distributed over the substrate 10”), wherein:
each backplane unit cell is connected to one of the data columns and one of the row selects in the backplane (Cok, FIG. 6, [0065], “Additional control signals can be routed through the same or separate busses from the controller 40 to the chiplets”; “The buss(es) can supply a variety of signals, including… data signals, select signals”; FIG. 6 shows each chiplet 20 connected to one of the row and column busses), and 
each backplane unit cell is configured to be connected through a corresponding electrical contact, of the set of electrical contacts, to a subset of the light emitting elements in the display (Cok, FIG. 6, [0067], “with one or two rows of connection pads 24 along a long dimension of the chiplet 20”, i.e. connecting to the electrodes 12 and 16, each connecting to a subset of the pixels in pixel groups 60).  

Regarding Claim 25 (Currently Amended), Cok teaches the display of claim 22, wherein each electrical contact of the set of electrical contacts includes a bonding site (Cok, FIG.2B, [0062], “chiplets 20 are electrically connected through connection pads 24”, an electrical connection of two parts reasonably construed as comprising a site at which the two are “bonded”, and in view of no definition of bonding site in Applicant’s specification).

Regarding Claim 56 (Currently Amended), Cok teaches the display of claim 22,
each light emitting element of the multiple light emitting elements being a light-emitting diode that lacks a dedicated driver cell (Cok, FIG. 6, [0077], “The present invention can be practiced with LED devices, either organic or inorganic”; [0062], “First electrodes 12 form horizontal rows and second electrodes 16 form vertical columns, with light-emitting material located between the electrodes 12, 16. Pixels are formed where the rows and columns of electrodes overlap"; i.e., there are no driver cells for the light emitting elements).

Regarding Claim 57 (Currently Amended), Cok teaches a display (Cok, Abs., a “display device responsive to a controller”) comprising: 
a display plane including a plurality of light emitting elements configured in a passive matrix topology (Cok, FIG. 6, [0062], “pixel groups 60 are each driven independently in a passive-matrix arrangement by the chiplet 20"; the pixels groups 60 are formed on the substrate 10 in the display area 11: [0068] “each chiplet 20 can control a plurality of pixels 89 formed over the device substrate 10”), 
wherein an active matrix topology includes, and the passive matrix topology does not include (Cok, FIG. 6, [0062], “First electrodes 12 form horizontal rows and second electrodes 16 form vertical columns, with light-emitting material located between the electrodes 12, 16. Pixels are formed where the rows and columns of electrodes overlap"; i.e., there are no driver cells for the light emitting elements), a respective driver cell for each of the plurality of light emitting elements (Cok, FIG. 6, [0076], each “chiplet 20" is connected to a common data and address bus; “parallel signal conductor 30 can include a multi-drop differential signal bus employing a signaling standard such as EIA-485 or EIA-899 [Multipoint LVDS), as known in the communications art"], the common data and address bus [ [0076], “multi-drop differential signal bus"] providing video information to each chiplet in sequence, wherein each chiplet is driven actively (FIGS. 4-6, [0058], “the bi-directional signal drivers 48 can be conveniently located in the chiplets 20, 20A, 20B to reconstitute the pixel-information signal on buss portions 36A and 36B")); and 
a backplane (Cok, FIG. 6, [0064] “each chiplet 20 has a substrate that is independent and separate from the display device substrate 10”; the collection of chiplets “distributed over the substrate 10” is construed as a backplane) including a plurality of columns for addressing multiple light emitting elements of the plurality of light emitting elements (Cok, FIG. 6, [0065] “buss(es) [30, arranged in rows and columns] can supply a variety of signals, including timing signals (e.g. clocks), data signals, select signals”).

Regarding Claim 58 (Previously Presented), Cok teaches the display of claim 57, the display plane including a plurality of passive-matrix row selects (Cok, FIG. 6, [0065] “buss(es) [30, arranged in rows and columns on the display substrate] can supply a variety of signals, including timing signals (e.g. clocks), data signals, select signals”); 
the backplane including a plurality of row-select driver circuits each associated with a respective one of the plurality of passive-matrix row selects (Cok, FIG. 6, [0062], “chiplets 20 are electrically connected through connection pads 24 to the parallel signal conductor 30 to receive pixel information from a controller 40”; thus controller 40 effectively supplies the variety of select signals noted in [0065] above).  

Regarding Claim 59 (Previously Presented), Cok teaches the display of claim 57, the backplane including a plurality of backplane unit cells each being electrically connected to (i) a column of the plurality of columns and (ii) multiple light emitting elements of the plurality of light emitting elements (Cok, FIG. 6, [0062], “The pixels are divided into mutually exclusive, electrically separate pixel groups 60. Each group 60 can form a two-dimensional sub-array of pixels”; Fig 6 shows four such groups; FIG. 11, [0040] “A pixel circuit 22 can include both one or more driving circuits 802 and the selection circuit 801 and can drive one pixel 89 or a plurality of pixels 89”; construed as including that a pixel circuit 22 can include one driving circuit 802 and the selection circuit 801 and can drive a plurality of pixels 89”, reasonably construed e.g. this plurality being light emitting elements in e.g. a column within pixel groups 60 of FIG. 6).  

Regarding Claim 60 (Previously Presented), Cok teaches the display of claim 59, each of the plurality of backplane unit cells (Cok, [0044], unit cells comprising “pixel circuits 22 can be implemented … in chiplets 20”) including a switch (Cok, FIG. 1D, [0080], “the driving circuit 802” comprises a transistor switch), a storage element (Cok, [0044], “pixel circuits 22 can include data storage elements”), and one of a current source (Cok, FIG. 1D, [0080], “parallel signal conductor 30 can thus supply electric current through low-pass filter 832 to the driving circuit 802”) and a voltage source.  

Regarding Claim 61 (Previously Presented), Cok teaches the display of claim 57, each light emitting element of the multiple light emitting elements being a light-emitting diode that lacks a dedicated driver cell (Cok, FIG. 6, [0077], “The present invention can be practiced with LED devices, either organic or inorganic”; [0062], “First electrodes 12 form horizontal rows and second electrodes 16 form vertical columns, with light-emitting material located between the electrodes 12, 16. Pixels are formed where the rows and columns of electrodes overlap"; i.e., there are no driver cells for the light emitting elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Cok et al. (U.S. Patent Application 20100309100 A1, hereinafter “Cok”).

Regarding Claim 64 (New), Cok teaches a display (Cok, Abs., a “display device responsive to a controller”) comprising:
a plurality of light emitting elements (Cok, FIG. 6, [0062], “pixel groups 60 are each driven independently in a passive-matrix arrangement by the chiplet 20"; the pixels groups 60 are formed on the substrate 10 in the display area 11: [0068] “each chiplet 20 can control a plurality of pixels 89 formed over the device substrate 10”); and 
a backplane (Cok, FIG. 6, [0064] “each chiplet 20 has a substrate that is independent and separate from the display device substrate 10”; the collection of chiplets “distributed over the substrate 10” is construed as a backplane) including a plurality of transistors (Cok, FIG. 6, [0064] “each chiplet 20 has a substrate that is independent and separate from the display device substrate 10”; the collection of chiplets “distributed over the substrate 10” is construed as a backplane; FIG. 1D, [0078], the plurality of chiplets’ driving circuits 802 comprise drive transistor 82), wherein the plurality of light emitting elements includes multiple emitter-groups (Cok, FIG. 6, [0062], “The pixels are divided into mutually exclusive, electrically separate pixel groups 60. Each group 60 can form a two-dimensional sub-array of pixels”; Fig 6 shows four such groups; FIG. 11, [0040] “A pixel circuit 22 can include both one or more driving circuits 802 and the selection circuit 801 and can drive one pixel 89 or a plurality of pixels 89”; construed as including that a pixel circuit 22 can include one driving circuit 802 and the selection circuit 801 and can drive a plurality of pixels 89”, reasonably suggesting e.g. this plurality being light emitting elements in e.g. a column within pixel groups 60), 
each emitter-group including multiple light emitting elements, of the plurality of light emitting elements (Cok, FIG. 6, [0062], “The pixels are divided into mutually exclusive, electrically separate pixel groups 60. Each group 60 can form a two-dimensional sub-array of pixels”; Fig 6 shows four such groups; FIG. 11, [0040] “A pixel circuit 22 can include both one or more driving circuits 802 and the selection circuit 801 and can drive one pixel 89 or a plurality of pixels 89”; reasonably construed as including that a pixel circuit 22 can include one driving circuit 802 and the selection circuit 801 and can drive a plurality of pixels 89”, reasonably suggesting e.g. this plurality forming an emitter-group of light emitting elements in e.g. a column within pixel groups 60), in electrical connection with each other (Cok, FIG. 6, [0062], each pixel in pixel groups 60 are connected to other pixels in a row through electrode lines 12 and are connected to other pixels in a column through electrode lines 116) without any of the plurality of transistors therebetween (Cok, FIG. 6, [0062], “First electrodes 12 form horizontal rows and second electrodes 16 form vertical columns, with light-emitting material located between the electrodes 12, 16. Pixels are formed where the rows and columns of electrodes overlap"; i.e., there are no driver cells or transistors “between” the light emitting elements); 
wherein each emitter-group is electrically connected to a respective one of the plurality of transistors (Cok, FIG. 11, [0040] “A pixel circuit 22 can include both one or more driving circuits 802 and the selection circuit 801 and can drive one pixel 89 or a plurality of pixels 89”; reasonably construed as including that a pixel circuit 22 can include one driving circuit 802 and the selection circuit 801 and can drive a plurality of pixels 89”, reasonably suggesting e.g. this plurality being light emitting elements in e.g. a column within pixel groups 60 FIG. 1D, [0078], the plurality of chiplets’ driving circuits 802 comprise drive transistor 82) such that each group is actively addressable by the backplane in an active matrix topology (Cok, FIG. 6, [0076], each “chiplet 20" is connected to a common data and address bus; “parallel signal conductor 30 can include a multi-drop differential signal bus employing a signaling standard such as EIA-485 or EIA-899 [Multipoint LVDS), as known in the communications art"], the common data and address bus [ [0076], “multi-drop differential signal bus"] providing video information to each chiplet in sequence, wherein each chiplet is driven actively (FIGS. 4-6, [0058], “the bi-directional signal drivers 48 can be conveniently located in the chiplets 20, 20A, 20B to reconstitute the pixel-information signal on buss portions 36A and 36B")), and 
wherein multiple light emitting elements within each group is addressed in a passive matrix topology (Cok, FIG. 6, [0062], “pixel groups 60 are each driven independently in a passive-matrix arrangement by the chiplet 20"; the pixels groups 60 are formed on the substrate 10 in the display area 11: [0068] “each chiplet 20 can control a plurality of pixels 89 formed over the device substrate 10”) by virtue of being in electrical connection with each other (Cok, FIG. 6, [0062], each pixel in pixel groups 60 are connected to other pixels in a row through electrode lines 12 and are connected to other pixels in a column through electrode lines 116).


Allowable Subject Matter
Claims 62 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 62:
While closest prior art Cok (20100309100 A1) teaches portions of the limitations of Claim 62, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 62, namely "the multiple data columns being N, in number, each of the multiple data columns {{1050}} including a respective one of N, transistors {{1060 or 1062}}; and the multiple light emitting elements including N, groups of light emitting elements, each group of light emitting elements being actively addressed, by virtue of each light emitting element of a same group of light emitting elements being electrically connected to a same transistor, and to no other transistor, of the N, transistors" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 63 would be allowable dependent on the allowability of Claim 62.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    
/MARK EDWARDS/
Primary Examiner, Art Unit 2624